DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.
Applicant’s election without traverse of Group I drawn to claims 1-18 in the reply filed on 11/23/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the emitter region of the bottom subcell” in lines 5-6. This limitation lacks antecedent basis. The claim later recites “having an emitter region and a 
	Claim 1 recites “a sequence of semiconductor layers grown on the nucleation layer” in lines 8-9 and later recites “the sequence of layers grown on the top side of the semiconductor substrate” in lines 16-17 it is unclear if these are the same sequence of layers. Further clarification and appropriate correction is required.
	Claim 13 recites “so that at least a three junction solar is formed by the electrically interconnected upper subcells” and is dependent on claim 1. Claim 1 does not recites any information about the upper subcells being interconnected. The limitation “the electrically interconnected subcells” lacks antecedent basis. 
	Claim 17 recites “and a base layer composed of aluminum gallium arsenide or indium gallium arsenide phosphide” it is unclear which base of which subcell is being referred to. Claim 17 further recites “the fourth subcell” which lacks antecedent basis. It is unclear which subcell is considered the fourth subcell.
Claim 18 further recites “the fourth subcells” which lacks antecedent basis. It is unclear which subcell is considered the fourth subcell.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludowise (US 2010/0263713 A1) in view of Wanlass (US 2012/0015469 A1) in view of Cornfeld (US 2010/0116327 A1).
Regarding claim 1, Ludowise discloses a multijunction solar cell comprising (see Fig. 1): 
(a) single monolithic semiconductor substrate (110) having a top side and a bottom side opposite to the top side; 
(b) a bottom solar subcell region (112 and 114) in the semiconductor substrate;
(c) an epitaxial semiconductor structure (120 and 130) including a sequence of semiconductor layers and the bottom subcell region disposed below the epitaxial semiconductor structure and the bottom solar subcell region having an emitter region (112) and a based region (114) disposed below the emitter region (112)
(d) an opening in the semiconductor substrate extending from the bottom side of the semiconductor substrate through a portion of the bottom solar subcell region and a portion of the sequence of semiconductor layers and terminating at one or more of the sequence of layers grown on the top side of the semiconductor substrate (opening which allows for 180); the opening in the semiconductor substrate being a channel that extends from one side of the semiconductor substrate to the opposite side of the semiconductor substrate and dividing the semiconductor substrate and structure into the first and second parallel semiconductor regions, with the bottom solar subcell region being divided by the channel to form discrete, spaced-apart first and second bottom solar subcells (D1 and D2 respectively) in the respective first and second parallel semiconductor regions (see Fig. 3 which shows different perspective view of trenches goes through entirety of layers 112 and 114 which are analogous to 312 and 314).  

Wanlass discloses that the sequence of layers grown on a semiconductor substrate can be separated by etching ([0050]) the regions into different regions which are later interconnected, wherein each region includes an upper subcell (12) and bottom subcell (14/18) (see Figs. 4 and Fig. 5 [0052]).
It would have been obvious to one of ordinary skill at the time of filing to modify the semiconductor structure of Ludowise by modifying the sequence of layers grown above the insulating layer of Ludowise so that they are separated by an etched trench and first and second upper regions are interconnected as disclosed by Wanlass because it will allow for one to optimize the current and voltage requirements based on the application.
Modified Ludowise now discloses that the semiconductor structure including first and second adjacent and parallel semiconductor regions with respect to the incoming illumination, each region including an upper first solar subcell (120) and the bottom solar subcell region (110).
However, does Ludowise not disclose the particulars of forming the bottom subcell, but does disclose it comprises a base region and emitter region (112 and 114 [0028]).
Cornfeld discloses forming subcell which includes portions of the substrate layer (See Fig. 3A and 3B). 

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of forming the bottom subcell within the substrate of Ludowise by including a nucleation and highly doped layer on the top of the substrate and driving in the dopants from highly doped layer through the nucleation layer to form the emitter layer as disclosed by Cornfeld because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
Regarding claim 15, modified Ludowise discloses all of the claim limitations as set forth above. 
Ludowise does disclose that the bottom subcells comprise germanium ([0032], bandgap of approximately 0.67 eV).
In an additional embodiment Ludowise discloses that the upper subcell can include three subcells (See Fig. 6), however does not disclose the details.
Wanlass discloses in Table 3 a four junction solar cell where the upper solar cell is formed of AlGaInP, second solar cell is AlGaAs/InGaAsP, third solar cell is InGaAs, and the fourth solar cell is InGaAs.
In addition Wanlass discloses that the upper solar cell has a band gap of 1.9 eV which is approximately 2.0, the second subcell has a band gap of 1.7 (between 1.65 to 
 It would have been obvious to one of ordinary skill in the arta the time of the invention to modify by replacing each of the upper subcell structure above the bottom most subcell with the four junction multijunction solar cell of modified Wanlass because it will allow for capturing a large portion of the solar spectrum and furthermore it is a known multijunction solar cell design and therefore the results would be reasonably predictable.
Regarding claim 17, modified Ludowise discloses all of the claim limitations as set forth above.
In addition, Wanlass discloses in Table 3 a four junction solar cell where the upper solar cell is formed of AlGaInP, second solar cell is AlGaAs, third solar cell is InGaAs, and the fourth solar cell is InGaAs and the graded interlayer includes InGaP ([0031]). 
However, Wanlass does not disclose explicitly that the emitter and base comprise AlGaAs in the second solar cell, but does disclose that all the subcells have p/n junctions ([0054]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the emitter and the base of the solar cell of modified Ludowise to include AlGaAs in the second subcell because Wanlass does disclose that it is an appropriate solar absorber material and that the subcell includes a junction which includes the p and n-type layers of the absorber material.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludowise (US 2010/0263713 A1) in view of Wanlass (US 2012/0015469 A1) in view of Cornfeld (US 2010/0116327 A1) as applied to claims 1, 15, and 17 above and in further view of King (US 2014/0076387 A1).
Regarding claim 16, modified Ludowise discloses all of the claim limitations as set forth above.
In addition, Wanlass ‘469 dsiscloses that the upper first solar subcell has a band gap of approximately 2.0 eV and is formed of AlGaInP.
King discloses a four junction solar cell where the upper solar cell is formed of AlGaInP which has a bandgap of approximately 2.1 (See Fig. 18, 2.05 eV), approximately 2.10 eV).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the upper solar cell of modified Ludowise to include the upper and fourth solar cell of King because these types of subcells are used in four junction solar cells and Wanlass and King discloses a substantial overlap in the types of materials used.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludowise (US 2010/0263713 A1) in view of Wanlass (US 2012/0015469 A1) in view of Cornfeld (US 2010/0116327 A1) as applied to claims 1, 15, and 17 above and in further view of Stan (US 2010/0147366 A1).
Regarding claim 18, modified Ludowise discloses all of the claim limitations as set forth above.
In addition, Wanlass ‘469 discloses that a reflector can be used ([0061]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interface between the bottom subcell of the upper subcell structure of modified Ludowise and the Ge subcell and include a DBR as disclosed by Stan because it will allow for increasing the short circuit current.
Claims 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludowise (US 2010/0263713 A1) in view of Wanlass (US 2012/0015469 A1) in view of Cornfeld (US 2010/0116327 A1) as applied to claims 1, 15, and 17 above and in further view Meitl (US 2014/0261628 A1) in view of Wanlass ‘768 (US 2006/0162768 A1).
Regarding claims 2, 5, and 7, modified Ludowise discloses all of the claim limitations as set forth above.
In addition, Ludowise discloses a plurality of bottom subcells.

Meitl discloses that instead of a metal contact being directly on an emitter, there can be a lateral conduction layer placed on the emitter and the metal contact can be place directly on a lateral conduction layer (see 705a and 725).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the subcell layers of the modified bottom subcells of modified Ludowise to include a mesa like ledge on the highly doped layer (Cornfeld modification) and have metallic conduction pads for the emitter of each subcell be formed on the mesa-like ledge because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
Ludowise  discloses multiple contacts (170) and each contact will be on a mesa-like doped layer, and each contact is on a discrete bottom subcell and therefore Ludowise discloses terminals of first polarity on the first and second bottom subcells.
In addition, Ludowise discloses a blocking p-n diode or insulating layer (135) disposed adjacent to and above the first highly doped lateral conduction layer (modification with Cornfeld added nucleation and highly doped lateral conduction layer) which will prevent current from flowing directly from the second semiconductor region into the second bottom solar subcell (D2).
However, modified Ludowise does not disclose further comprising a second highly doped lateral conduction layer disposed adjacent to and above the blocking p-n 
Wanlass ‘768 discloses that instead of directly patterning a metal contact on a layer, a highly doped laterally conducting layer can be deposited and patterned on ([0062]).
Meitl discloses a mesa structure which can be formed from the lateral conducting layer to allow for easy contact to the metal contact pad (See Fig. 7, see layer 530 and 535, 505b, 510b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interface between layers 135 and 134 of modified Ludowise to add in a lateral conducting layer as disclosed by Wanlass and Meitl because it will allow for ease of accessibility for patterning and also simplified patterning shapes for the metallic contact pad.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludowise (US 2010/0263713 A1) in view of Wanlass (US 2012/0015469 A1) in view of Cornfeld (US 2010/0116327 A1) in view of Meitl (US 2014/0261628 A1) in view of Wanlass ‘768 (US 2006/0162768 A1) as applied to claims 2, 5, and 7 above and in further view Bjork (US 2017/0323993 A1).
Regarding claims 6 and 8, modified Ludowise discloses all of the claim limitations as set forth above.
In addition, Ludowise modified with Wanlass indicates that the multijunction solar subcells above the insulator which are separated by a trench are interconnected in parallel and that contact pads are present for interconnection.

Ludowise discloses contact pads are present to allow for interconnection of emitter and base (160 and 170).
However, modified Ludowise does not disclose how the subcells beneath the insulating layer are interconnected to each other or interconnected to the subcells above the insulating layer.
Bjork discloses subcells in two different layers separated by an insulator (50) wherein the solar cells interconnected in one layer are interconnected in parallel and solar cells in another layer are interconnected in series (see Fig. 7b).
Bjork also discloses that solar cells interconnected in series can be connected through a metallic interconnect (37, see Fig. 2 [0050]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interconnection of adjacent bottom solar subcells of modified Ludowise so that they are serially interconnected as disclosed by Bjork because it will allow for one to harness more solar energy and have less electrical connections to the load.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interconnection of the bottom subcells of modified Ludowise to interconnect them to the multijunction solar subcells above the insulator in series using a metallic interconnect because Bjork discloses one of ordinary skill can interconnect solar cells in separate layer is such a manner and also allowing for such an interconnection will allow for optimization of cell/voltage requirements.
.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludowise (US 2010/0263713 A1) in view of Wanlass (US 2012/0015469 A1) in view of Cornfeld (US 2010/0116327 A1) as applied to claims 1, 15, and 17 above and in view Meitl (US 2014/0261628 A1) in further view Bjork (US 2017/0323993 A1).
Regarding claims 10, 12, and 13, modified Ludowise discloses all of the claim limitations as set forth above.
In addition, Ludowise discloses a plurality of bottom subcells.
Ludowise discloses that an electrical connection is made directly on the emitter layer of the bottom subcell (see 170) and further discloses a nucleation layer and a highly doped layer over the nucleation layer (see modification with Cornfeld above).
Meitl discloses that instead of a metal contact being directly on an emitter, there can be a lateral conduction layer placed on the emitter and the metal contact can be place directly on a lateral conduction layer (see 705a and 725).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the subcell layers of the modified bottom subcells of modified Ludowise to include a mesa like ledge on the highly doped layer (Cornfeld modification) and have metallic conduction pads for the emitter of each subcell be formed on the mesa-like ledge because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.

Ludowise discloses that contact (160) is placed directly on top of the solar cell instead of a mesa like ledge on layer 114.
Wanlass ‘469 discloses instead of having a contact on top of the solar cell, a doped layer (236) can be patterned to have an edge and contact can be made to the edge of the emitter layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the discrete layers 114 or modified Ludowise by having mesa like ledge and having the contact pad being on the mesa like ledge because Wanlass discloses that this is an appropriate structure for doped layers in a solar cell and furthermore because it would result in ease of accessibility and also optimize metallic interconnection length.
This will result in a terminal of first polarity on one of the bottom solar cells on the mesa like ledge of the base layer of one of the bottom solar subcells and a terminal of second polarity on the lateral conducting layer.
Note that a terminal of second polarity will exist on the first lateral conducting layer attached to the other one of the bottom solar subcells and also a terminal of first polarity on the top surface of the base layer of the other one of the bottom solar subcells.
However, modified Ludowise does not disclose how the subcells beneath the insulating layer are interconnected to each other or interconnected to the subcells above the insulating layer.

Bjork also discloses that solar cells interconnected in series can be connected through a metallic interconnect (37, see Fig. 2 [0050]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interconnection of adjacent bottom solar subcells of modified Ludowise so that they are serially interconnected as disclosed by Bjork because it will allow for one to harness more solar energy and have less electrical connections to the load.  
Furthermore with regards to claim 13, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interconnection of the bottom subcells of modified Ludowise to interconnect them to the multijunction solar subcells above the insulator in series using a metallic interconnect because Bjork discloses one of ordinary skill can interconnect solar cells in separate layer is such a manner and also allowing for such an interconnection will allow for optimization of cell/voltage requirements.
This would result in a terminal off of the parallel interconnected multijunction solar subcells directly interconnected to bottom subcell D1 through a metallic interconnect, where the parallel interconnected multijunction solar subcells are electrically separated from bottom subcell D2 through the insulating layer in Ludowise.

Claims 3, 4, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludowise (US 2010/0263713 A1) in view of Wanlass (US 2012/0015469 A1) in view of Cornfeld (US 2010/0116327 A1) in view of Meitl (US 2014/0261628 A1) in view of Wanlass ‘768 (US 2006/0162768 A1) as applied to claims 2, 5, and 7 above and in further view Bjork (US 2017/0323993 A1)
Regarding claims 3, 4, 9 and 11, modified Ludowise discloses all of the claim limitations as set forth above.
However, Ludowise does not disclose that the base region of the bottom solar subcell region comprises a mesa-like ledge with an electrical contact pad portion.
Ludowise discloses that contact (160) is placed directly on top of the solar cell instead of a mesa like ledge on layer 114.
Wanlass ‘469 discloses instead of having a contact on top of the solar cell, a doped layer (236) can be patterned to have an edge and contact can be made to the edge of the emitter layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the discrete layers 114 or modified Ludowise by having mesa like ledge and having the contact pad being on the mesa like ledge because Wanlass discloses that this is an appropriate structure for doped layers in a solar cell and furthermore because it would result in ease of accessibility and also optimize metallic interconnection length.
This will result in a terminal of first polarity on one of the bottom solar cells on the mesa like ledge of the base layer of one of the bottom solar subcells and a terminal of second polarity on the lateral conducting layer.

Meitl further discloses that mesa structures can be formed in ascending lateral conducting layers and this allows for contact pads to be formed offset positions (See Fig. 7, see layer 530 and 535, 505b, 510b).
It would have been obvious to one of ordinary to modify the positioning and the contact pads on the lateral conducting layers including the shape of the trench and the amounts of lateral conducting layers etched to allow access to the contact pads of Ludowise to be within the ranges claimed because Meitl discloses that the size of the mesa ledges are adjustable and doing so will allow for optimization of placement of contact pads and ease of accessibility.
However, modified Ludowise does not disclose how the subcells beneath the insulating layer are interconnected to each other or interconnected to the subcells above the insulating layer.
Bjork discloses subcells in two different layers separated by an insulator (50) wherein the solar cells interconnected in one layer are interconnected in parallel and solar cells in another layer are interconnected in series (see Fig. 7b).
Bjork also discloses that solar cells interconnected in series can be connected through a metallic interconnect (37, see Fig. 2 [0050]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interconnection of adjacent bottom solar subcells of modified 
With regards to the limitations of claims 3, 9, and 11, the channel of modified Ludowise will comprise a first portion which is trench which allows for contact to the second highly doped conduction layer (see claim 2 modification with Wanlass ‘768 and Meitl), a second portion which is trench which allows for contact to the first highly doped conduction layer (see first modification done in claim 2 with Meitl), and a third portion which allows for contact pad to formed on mesa like ledge of base/emitter layers (see modification above in claim 4 done with Wanlass ‘469) with contact pads. 
Regarding claim 14, modified Ludowise discloses all of the claim limitations as set forth above.
In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interconnection of the bottom subcells of modified Ludowise to interconnect them to the multijunction solar subcells above the insulator in series using a metallic interconnect because Bjork discloses one of ordinary skill can interconnect solar cells in separate layer is such a manner and also allowing for such an interconnection will allow for optimization of cell/voltage requirements.
This would result in a terminal off of the parallel interconnected multijunction solar subcells directly interconnected to bottom subcell D1 through a metallic interconnect, where the parallel interconnected multijunction solar subcells are electrically separated from bottom subcell D2 through the insulating layer in Ludowise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,270,000 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a substantially similar structure for a multijunction solar cell.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,256,359 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a substantially similar structure for a multijunction solar cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726